 Exhibit 10.3
JCPenney
J. C. Penney Company, Inc.                          Notice of Restricted
Stock Unit Grant
Name
    [Associate Name]
 Employee ID
                [EEID]
Date of Grant
[Date of Grant]
Number of Restricted Stock Units Granted
 [Grant Amount]

2009 Long-Term Incentive Plan

--------------------------------------------------------------------------------

Restricted Stock Unit Grant
You have been granted the number of restricted stock units listed above in
recognition of your expected future contributions to the success of
JCPenney.  Each restricted stock unit shall at all times be deemed to have a
value equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”).   This grant is
subject to all the terms, rules, and conditions of the J. C. Penney Company,
Inc. 2009 Long-Term Incentive Plan (“Plan”) and the implementing resolutions
(“Resolutions”) approved by the Human Resources and Compensation Committee of
the JCPenney Board of Directors.  Capitalized terms not otherwise defined herein
shall have the respective meanings assigned to them in the Plan and the
Resolutions.  In the event of a change in capitalization of the Company or other
similar event, the number of units shall be adjusted as provided in the Plan.
 
Vesting of Your Restricted Stock Units
The restricted stock units shall vest, and the restrictions on your restricted
stock units shall lapse, according to the following vesting schedule, PROVIDED
YOU REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH THE  VESTING DATE
(unless your employment terminates due to your Retirement, Disability, death,
job restructuring/reduction in force/unit closing or an Involuntary Separation
from Service without Cause under, and as defined in, the Executive Termination
Pay Agreement).
Vesting Date
Percent Vesting
(Date)
100%

 
Your vested restricted stock units shall be paid out in shares of Common Stock
as soon as practicable on or following the earlier of (i) your termination of
employment as a result of your Retirement, Disability, death, or job
restructuring/reduction in force/unit closing, or (ii) (date).  Notwithstanding
the foregoing, if you are a specified employee as defined under Section 409A of
the Code and the related Treasury regulations thereunder and you terminate your
employment with the Company as a result of your Retirement, Disability, death,
or job restructuring/reduction in force/unit closing, your vested restricted
stock units shall be paid out in shares of Common Stock as soon as practicable
following the earlier of (i) the date that is six months following your
termination of service due to Retirement, Disability, or job
restructuring/reduction in force/unit closing, (ii) the date of your death, or
(iii) (date).  You shall not be allowed to defer the payment of your shares of
Common Stock to a later date.
 
Dividend Equivalents
You shall not have any rights as a stockholder until your restricted stock units
vest and you are issued shares of Common Stock in cancellation of the vested
restricted stock units.  However, you will accrue dividend equivalents on the
unvested restricted stock units in the amount of any quarterly dividend declared
on the Common Stock.  Dividend equivalents shall continue to accrue until your
restricted stock units vest and you receive actual shares of Common Stock in
cancellation of the vested restricted stock units.  The dividend equivalents
shall be credited as additional restricted stock units in your account to be
paid out in shares of Common Stock on the vesting date along with the restricted
stock units to which they relate.  The number of additional restricted stock
units to be credited to your account shall be determined by dividing the
aggregate dividend payable with respect to the number of restricted stock units
in your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date.  The additional restricted stock units
credited to your account are subject to all of the terms and conditions of this
restricted stock unit award and the Plan and you shall forfeit your additional
restricted stock units in the event that you forfeit the restricted stock units
to which they relate.
 
Employment Termination
If your employment terminates due to Retirement, Disability, death or job
restructuring/reduction in force/unit  closing  prior to (date), you shall be
entitled to a prorated number of restricted stock units.  The proration shall be
based on the ratio of (a) the number of calendar days from the Date of Grant to
the effective date of termination to (b) the total number of calendar days in
the vesting period.  The prorated number of restricted stock units to which you
are entitled will be distributed as provided in “Vesting of Your Restricted
Stock Units” above.  Any restricted stock units for which vesting is not
accelerated shall be cancelled on such employment termination.  The beneficiary
listed on your J. C. Penney Company Equity Plan Beneficiary Designation Form
shall receive the vested shares covered by the restricted stock unit award in
the case of termination of employment due to death.  
1
 
 

If your employment terminates due to an Involuntary Separation from Service
without Cause under, and as defined in, the Executive Termination Pay Agreement,
any outstanding restricted stock units shall immediately vest and be payable in
shares of JCPenney Common Stock, subject to (a) the execution and delivery of a
release in such form as may be required by the Company and (b) the expiration of
the applicable revocation period for such release.  If you fail to timely
execute and deliver the required release or you revoke your release before the
expiration of the applicable revocation period, your restricted stock units
shall be forfeited and cancelled.      

If your employment terminates for any reason other than those specified above,
any unvested restricted stock
units shall be cancelled on the effective date of termination.
 
Change of Control
 
The restricted stock unit award vests immediately without regard to the vesting
date listed above upon Employment Termination (as defined in the Plan) following
a Change of Control of the Company (as defined in Attachment A).
 
Taxes and Withholding
The vesting of any restricted stock units and the related issuance of shares of
Common Stock, or cash in lieu of fractional shares, shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.  Your withholding rate with respect to this award
may not be higher than the minimum statutory rate.  The Company shall retain and
cancel the number of issued shares equal to the value of the required minimum
tax withholding in payment of the required minimum tax withholding due or shall
require that you satisfy the required minimum tax withholding, if any, or any
other applicable federal, state or local income or employment tax withholding by
such other means as the Company, in its sole discretion, deems reasonable.
 
Transferability of Your Restricted Stock Units
The restricted stock unit granted hereunder is non-transferable.
 
Effect on Other Benefits
The value of the shares covered by the restricted stock unit award shall not be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to Company associates.
 
Administration
The Committee has full authority and discretion, subject only to the terms of
the Plan, to decide all matters relating to the administration and
interpretation of the Plan and this restricted stock unit award.  The
Committee’s determinations shall be final, conclusive, and binding on you and
your heirs, legatees and designees.
 
 
This restricted stock unit grant does not constitute an employment contract.  It
does not guarantee employment for the length of the vesting period or for any
portion thereof.

2
 
 
 
 

Attachment A
 
A Change of Control Event shall have occurred if there is a change of ownership,
a change of effective control, or a change in ownership of a substantial portion
of the assets of the Company (as “Company” is defined in the J. C. Penney
Company, Inc. 2009 Long-Term Incentive  Plan).
 
1.  
Change of ownership occurs on the date that a person or persons acting as a
group acquires ownership of stock of the Company that together with stock held
by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.

 
2.  
Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (a) when a person or persons acting as a
group acquires within a 12-month period 30 percent of the total voting power of
the stock of the Company or (b) a majority of the Board of Directors is replaced
within 12 months if not previously approved by a majority of the members.  A
change in effective control also may occur in any transaction in which either of
the two corporations involved in the transaction has a Change in Control Event,
i.e. multiple change in control events.

 
3.  
Change in ownership of a substantial portion of the Company’s assets occurs when
a person or persons acting as a group acquires assets that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to the
acquisition.  A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to -

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or
(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).
 
Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering.  However persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.
 
 
3